Smith, C. J.,
delivered the opinion of the court.
The appellant was convicted of distilling intoxicating liquor, and the evidence is that the still was being operáted by the appellant and several others. By a special plea he claimed immunity under section 1792, Code of 1906 (Hemingway’s Code, section 2106), for the mason that he had appeared before the grand jury and testified as to the operation of the still. This plea is supported by the evidence, but the appellant was not allowed the immunity claimed.
It is not clear from the evidence whether the appellant’s appearance before the grand jury was voluntary or under compulsion, and when he appeared before it the grand jury had already voted to return an indictment against him for distilling the liquor. The statute invoked covers all testimony relative to the sale, manufacture, etc., of intoxicating liquor, that has been permitted to be given before a court or grand jury, and contains no limitation of its .benefits either to such persons who have testified under compulsion, or who have testified before the finding of an indictment against them.

Reversed and remanded.